Case 1:19-mj-00325-JCN Document 1-3 Filed 11/05/19 Page 1 of 20 PagelD #: 7

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

- Filed Under Seal Pursuant to Local Rule 157.6(a)
I, Raymond T. Goergen, being first duly sworn, hereby depos and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I am a Special Agent with the Federal Bureau of Investigation (“FBI”), and have
been since March 1998. Prior to becoming a Special Agent with the FBI, I was a Police Officer
for seven and a half years with the Naperville Illinois Police Department. As an FBI Special
Agent, I am an investigative or law enforcement officer of the United States within the meaning
of Title 18, United States Code, Section 2510(7), who is empowered by law to conduct
investigations of and to make arrests for federal offenses including those enumerated in Title 18,
United States Code, Sections 1341, 1343, 1028.

2. I am currently assigned to the FBI Boston Field Office, Bangor Resident Agency,
and my duties and responsibilities include investigating matters involving financial crimes
including, but not limited to, investigations of credit card fraud, wire fraud, and bank fraud.
These investigations include the use of surveillance techniques, undercover activities, the
interviewing of subjects and witnesses, and application and execution of search, arrest, and
seizure warrants.

3, I have communicated with colleagues who have received training in the area of
white collar crime offenses through the FBI. I am aware of the locations where evidence of
white collar offences could be stored to include, but not limited to, all forms of electronic
devices, including computers, portable media players, and tablets, as well as paper documents in
the form of gift cards, bank statements, and loan payments, and have discussed and reviewed

these materials with other law enforcement officers.
Case 1:19-mj-00325-JCN Document 1-3 Filed 11/05/19 Page 2of20 PagelD#: 8

4, I make this affidavit in support of an application under Rule 41 of the Federal
Rules of Criminal Procedure for a warrant to ‘search the premises located at 32 Elmwood,
Waterville, Maine, as more particularly described in Attachment A of this affidavit (hereinafter
the “target premises”), and any paper document, computers or other electronic devices contained
therein, and to seize the items described in Attachment B of this affidavit

3s This affidavit is intended to provide the facts necessary for a determination of
probable cause. Based on my training and experience, there is probable cause to believe that
evidence, fruits, and instrumentalities of violations of 18 U.S.C. § 1341 (Mail fraud), 18 U.S.C.
§§ 1343 (wire fraud); and 18 U.S.C. §§ 1028 (a)(7) (Fraud and related activity in connection
with identification documents, authentication features and information), are presently located at
the target premises. I am requesting authority to search the entire target premises, including the
residential dwelling, persons in the dwelling, any storage unit assigned to that dwelling, any
vehicles at the target premises and any computers and/or electronic devices found therein, for the
items specified in Attachment B, hereto, which items constitute fruits, instrumentalities, and
evidence of the foregoing violations.

6. The statements contained in this affidavit are based upon my investigation,
information provided by other sworn law enforcement officers and other personnel specially
trained in the seizure and analysis of computers and electronic media, and on my experience and
training as a federal agent.

DEFINITIONS

7. Based on my training and experience, and information provided by fellow law

enforcement professionals, I use the following technical terms (listed here alphabetically) to

convey the following meanings in this affidavit and its attachments:
Case 1:19-mj-00325-JCN Document 1-3 Filed 11/05/19 Page 3 of 20 PagelD #: 9

a. Computer: Computer is defined pursuant to 18 U.S.C. § 1030(e)(1), as an
electronic, magnetic, optical, electrochemical, or other high speed data processing device
performing logical or storage functions, and includes any data storage facility or communications
facility directly related to or operating in conjunction with such device.

b. Computer Hardware: Computer hardware consists of all equipment which
can receive, capture, collect, analyze, create, display, convert, store, conceal, or transmit
electronic, magnetic, or similar computer impulses or data. Computer hardware includes any
data-processing devices (including, but not limited to, central processing units, internal and
peripheral storage devices such as fixed disks, external hard drives, floppy disk drives and
diskettes, flash memory cards, CD-ROMS thumb drives and other memory storage devices);
peripheral input/output devices (including, but not limited to, keyboards, printers, video display
monitors, and related communications devices such as cables and connections), as well as any
devices, mechanisms, or parts that can be used to restrict access to computer hardware
(including, but not limited to, physical keys and locks).

& Computer passwords and data security devices: Computer passwords and
data security devices consist of information or items designed to restrict access to or hide
computer software, documentation, or data. Data security devices may consist of hardware,
software, or other programming code. A password (a string of alpha-numeric characters) usually
operates a sort of digital key to “unlock” particular data security devices. Data security hardware
may include encryption devices, chips, and circuit boards. Data security software of digital code
may include programming code that creates “test” keys or “hot” keys, which perform certain

preset security functions when touched. Data security software or code may also encrypt,
Case 1:19-mj-00325-JCN Document 1-3 Filed 11/05/19 Page 4of20 PagelD#: 10

compress, hide, or “booby-trap” protected data to make it inaccessible or unusable, as well as
reverse the progress to restore it.

d. Computer-related documentation: Computer-related documentation
consists of written, recorded, printed, or electronically stored material which explains or
illustrates how to configure or use computer hardware, computer software, or other related items.

on Computer Software: Computer software, as used herein, is digital
information which can be interpreted by a computer and any of its related components to direct
the way they work. Computer software is stored in electronic, magnetic, or other digital form. It
commonly includes programs to run operating systems, applications, and utilities.

i Internet: The Internet is a global network of computers and other
electronic devices that communicate with each other. Due to the structure of the Internet,
connections between devices on the Internet often cross state and international borders, even
when the devices communicating with each other are in the same state.

g. Internet Service Providers or ISPs: ISPs are businesses that enable
individuals to obtain access to the Internet. ISPs provide their customers with access to the
Internet using telephone or other telecommunications lines, provide Internet e-mail accounts that
allow users to communicate with other Internet users by sending and receiving electronic
messages through the ISPs’ servers, remotely store electronic files on their customers’ behalf,
and may provide other services unique to each particular ISP. ISPs maintain records pertaining
to the individuals or businesses that have subscriber accounts with them. Those records often
include identifying and billing information, account access information in the form of log files,
electronic mail transaction information, posting information, account application information,

and other information both in computer data and written format.
Case 1:19-mj-00325-JCN Document 1-3 Filed 11/05/19 Page5of20 PagelD#: 11

h. Records, Documents and Materials: The terms “records,” “documents,”
and “materials” include all information recorded in any form, visual or aural, and by any means,
whether in handmade form (such as writings, drawings, painting), photographic form (such as
microfilm, microfiche, prints, slides, negatives, videotapes, motion pictures, photocopies),
mechanical form (such as phonograph records, printing, typing) or electrical, electronic or
magnetic form (such as tape recordirigs, cassettes, compact discs, electronic or magnetic storage
devices such as digital cameras, floppy diskettes, hard disks, CD ROMs, digital video disks
(“DVDs”), Personal Digital Assistants (“PDAs”), Multi Media Cards (“MMCs”), memory sticks,
optical disks, printer buffers, smart cards, memory calculators, electronic dialers, laptop
computers or electronic notebooks, as well as digital data files and printouts or readouts from any
magnetic, electrical or electronic storage device).

1. Tablet: A tablet is a mobile computer, typically larger than a phone yet
smaller than a notebook. A tablet is primarily operated by touching the screen. Tablets function
as wireless communication devices and can be used to access the Internet through cellular
networks, 802.11 “wi-fi” networks, or otherwise. Tablets typically contain programs called
apps, which, like programs on a personal computer, perform different functions and save data
associated with those functions. Apps can, for example, permit accessing the Web, sending and
receiving e-mail, and participating in Internet social networks. Some tablets also come equipped
with built in digital cameras.

j. Wireless telephone: A wireless telephone (or mobile telephone, or cellular
telephone) is a handheld electronic wireless device used for voice and data communication
through radio signals. These telephones send signals through networks of transmitter/receivers,

enabling communication with other wireless telephones or traditional “land line” telephones. A
_ Case 1:19-mj-00325-JCN Document1-3 Filed 11/05/19 Page 6of20 PagelD #: 12

wireless telephone usually contains a “call log,” which records the telephone number, date, and
time of calls made to and from the phone. In addition to enabling voice communications,
wireless telephones offer a broad range of capabilities. These capabilities include storing names
and phone numbers in electronic “address books;” sending, receiving, and storing text messages
and e-mail; taking, sending, receiving, and storing still photographs and moving video; storing
and playing back audio files; storing dates, appointments, and other information on personal
calendars; and accessing and downloading information from the Internet. Wireless telephones
may also include global positioning system (“GPS”) technology for determining the location of
the device. In addition to acting as wireless communication devices, wireless phones can be
used to access the Internet through cellular networks, 802.11 “wi-fi” networks, or otherwise.
Such wireless telephones typically contain programs called apps, which, like programs on a
personal computer, perform different functions and save data associated with those functions.
Apps can, for example, permit accessing the Web, sending and receiving e-mail, video chatting,
and participating in Internet social networks.

k. Green Dot: The Green Dot Corporation is an American financial
technology and bank holding company headquartered in Pasadena, California. It is the world's
largest prepaid debit card company by market capitalization. Green Dot is also a payments
platform company and is the technology platform used by Apple Pay Cash, Uber, and Intuit. In
2001, the company pivoted to serving the "unbanked" and "underbanked" communities. Since its
inception, Green Dot has acquired a number of companies in the mobile, financial, and tax
industries including Loopt, AccountNow, AchieveCard, UniRush, and TPG. Green Dot
Corporation is an issuer of prepaid MasterCard and Visa cards in the United States. These

products are available at nearly 100,000 retail stores.
Case 1:19-mj-00325-JCN. Document 1-3 Filed 11/05/19 Page 7of20 PagelD#: 13

PROBABLE CAUSE
8. My investigation has revealed the following information relating to fraud and
identify theft offenses:

a. Bethany A. Bing and Joseph L. Bing reside at 32 Elmwood Ave,
Waterville, Maine. This information is based on the Maine Bureau of Motor Vehicle records
which indicate Beth A. Bing, obtained her driver’s license on August 8, 2018 and listed this as
her residence. Additionally, per the criminal history of Joseph Bing, he isa registered sex
offender with the Maine State Bureau of Identification. As of July 19, 2017, the 32 Elmwood
address has been listed as his residence. A marriage certificate is on file with the Maine — |
Department of Health and Human Services for a marriage between Beth and Joseph dated
August 14, 2018.

b. On October 10, 2019, a 2016 red Nissan Rogue, bearing Maine
registration 8361XR was observed at the target premises by law enforcement. The Nissan is
registered to Beth A. Bing at the target premises. On October 30, 2019, a male matching the
description of Joseph Bing was observed by law enforcement standing in the driveway of the
target premises. The same Nissan Rogue was also present in the driveway at the target premises.
Currently there are at least five vehicles registered with the State of Maine to Beth A. Bing at the
target premises. BMV records show the following vehicles registered to Bing at 32 Elmwood
Avenue in Waterville:

1. 2016 Nissan Rogue, red, Maine license plate number 8361XR _
2. 2004 Dodge Ram, Silver, Maine license plate number 7084XQ

3. 2009 Chevrolet Malibu, white, Maine license plate number 1028VA
Case 1:19-mj-00325-JCN Document 1-3 Filed 11/05/19 Page 8of20 PagelD#: 14

4, 2000 Acura TL, green, Maine license plate number 5336XL
5. 2002 Infinity 135, white, Maine license plate number 6152XK

&, Beginning no later than October 2018, WEX Inc. issued a series of alerts .
to Unity College regarding potential suspicious activity on College credit cards. WEX Inc. is a
provider of payment processing and information management services to the United States
commercial and government vehicle fleet industry. The company also provides services
worldwide.

d. Unity College was alerted to suspicious activity regarding three credit
cards. One (1) registered to John Hopkins, a professor at the college and two (2) registered to
Bethany Bing. Bing served as the Business Office Coordinator working directly for the College
Controller. Bing has been in the position for approximately 18 years. In this position, Bing was
responsible for validating charges as authorized by the College.

e. Bing served as an administrator of the cards, as well as being responsible
for seeing the credit card bills were paid. Bing was responsible to order all credit cards
electronically from WEX Inc. for employees of the College via the internet. As the Business
Office Coordinator she was not issued and had no need to his a employee credit card.

f. Employees of Gals College are required to fill out a procurement card
application and have it approved by their supervisors and ultimately the Chief Business Officer.
Once the — are approved they are provided to Bing who in turn would order the credit cards
electronically via WEX Inc.’s portal from a Unity College computer. WEX Inc. would then mail
the credit cards in the names of the approved employees to Unity College where Bing would in

turn provide the card to the employee.
Case 1:19-mj-00325-JCN Document 1-3 Filed 11/05/19 Page9of20 PagelD#: 15

g. Each month Bing would electronically receive the credit card statement
from WEX Inc. for all credit cards authorized for the College and its employees. Bing would
again log into WEX Inc. and initiate an Electronic Funds Transfer (EFT) from Bangor Savings
Bank to WEX Ine. in the full amount of the balance.

h. Hopkins is reported to not have used his card since May of 2017. Bing
was not authorized to have a card issued in her name. Credit card statements provided from
WEX Inc. indicate Bing not only purchased items utilizing a credit card issued in her name, but
is believed to have purchased items for herself and her husband Joseph Bing utilizing the credit
card issued to Hopkins:

i. On October 30, 2018, a purchase was made utilizing a credit card in the
name of John Hopkins from Delta Airlines for a ticket in the name of Joseph Bing. The purchase
was made via delta.com in the amount of $385.80.

j. On October 30, 2018, a purchase was made utilizing a credit card in the
name of John Hopkins from Delta Airline for a ticket in the name of Beth Bing. The purchase
was made via delta.com in the amount of $385.80.

k. On October 30, 2018, a purchase was made utilizing a credit card in the
name of John Hopkins from American Airline for a ticket in the name of Joseph Bing. The
purchase was made in the amount of $245.30.

L. On October 30, 2018, a purchase was made utilizing a credit card in the
name of John Hopkins from American Airline for a ticket in the name of Beth Bing. The
purchase was made in the amount of $245.30.

m. On May 1, 2019, a purchase was made utilizing a credit card in the name

of John Hopkins from Kennebec Auto Service for $10.00.
Case 1:19-mj-00325-JCN Document 1-3 Filed 11/05/19 Page 10o0f20 PagelD#: 16

n, On May 2, 2019, a purchase was made utilizing a credit card in the name
of John Hopkins from Green Dot Bank in the amount of $533.70.

0. On August 18, 2019, a purchase was made utilizing a credit card in the
name of John Hopkins from Central Maine Power Company in the amount of $300.00.

p. On September 6, 2019, two purchases were made utilizing a credit card in
the name of John Hopkins from Verizon Wireless. One in the amount of $946.29 and the second
in the amount of $987.95.

q. On September 9, 2019, a purchase was made using a credit card in the
name of John Hopkins from Delta Airline for a ticket in the name of J oseph Bing. The purchase
was made in the amount of $900.00.

r. On September 9, 2019, a purchase was made using a credit card in the
name of John Hopkins from Delta Airline for a ticket in the name of Beth Bing. The purchase
was made in the amount of $900.00.

Si On September 10, 2019, a purchase was made using a credit card in the
name of John Hopkins at the Portland Maine airport in the amount of $58.00. _

t. Between September 20-22, 2019, purchases were made using a credit card
in the name of John Hopkins at the Foxwoods NIKE store in Mashantucket Connecticut, in the
amount of $69.87, the Hard Rock Foxwood , Mashantucket, CT in the amount of $106.48,
Michael Kors, Mashantucket CT in the amount of $248.89, Coach, Mashantucket CT in the
amount of $348.80.

u. Between September 20-22, 2019, purchases were made using a credit card
in the name of Beth Bing, with last four digits 0041 at Foxwood Casino, Mashantucket Ct.

There were four charges at the Foxwood Casino totaling $12,011.96.

10
Case 1:19-mj-00325-JCN Document 1-3 Filed 11/05/19 Page11of20 PagelD#: 17

Vv. On September 26, 2019, a purchase was made using a credit card in the
name of John Hopkins from Delta Airline for a ticket in the name of Joseph Bing. The purchase
was in the amount of $598.00.

w. On September 26, 2019, a purchase was made using a credit card in the
name of John Hopkins from Delta Airline for a ticket in the name of Beth Bing. The purchase
was in the amount of $598.00.

x. The credit card statement for the month of September, 2019, lists the total
purchase amount for a card issued to Beth Bing ending with the digits 0041, in the amount of
$38,015.75. The same statement lists one purchase on a card issued to Beth Bing, ending in
0017, in the amount of $847.96, at the WinStar Hotel Tower on Thackerville OK, with an arrival
date of September 27, 2019.

y. Between September 1, 2019, and October 2, 2019 there were
approximately 15 purchases from Amazon market place utilizing the credit card issued to John
Hopkins for approximately $3,660.91.

Z. The John Hopkins card was also used to make purchases at the Encore
Casino in Boston from multiple times starting no later than July, 2019 and continuing through
September, 2019. The card was also used to make purchases at Mohegan Sun Casino around in
May and September 2019.

aa. Between about March 3, 2019 and about March 8, 2019, a series of
purchases were made in and around Honolulu, Hawaii using a credit card in the name of John
Hopkins. Mr. Hopkins confirmed to investigators that he had not been to Hawaii in over 15

years.

11
Case 1:19-mj-00325-JCN Document 1-3 Filed 11/05/19 Page12o0f20 PagelD#: 18

bb. On March 13, 2019, purchases were made using a credit card in the name
of John Hopkins from Delta Airline for tickets in the name of Beth Bing, Joseph Bing, James
Dostie, and Brianna Mayberry. According to Waterville Police, Brianna Mayberry is Beth
Bing’s daughter. Each of the tickets cost $1,011.27. The same day, a charge on the same card
was made for $1,171.48 to Universal Orlando, and to Orbitz for $2,020.05. On March 17 and
18, 2019, a series of charges were also made on the same card to Orlando area businesses.

cc. On October 10, 2019, an email was sent at 10:43 am from
WEXMCFRAUD@wexinc.com to Beth Bing, bbing@unity.edu with the subject line as follows:
Please verify the authorization activity for -BETH BING/ 0017 (UNITY COLLEGE). The
suspect authorization was for the charge of $5,400.00 on October 10, 2019, at 10:58 am at the .
merchant EVI* WINSTAR CASINO, and a second charge of $305.50 on October 09, 2019 at
9:55 am at the merchant TWIN CITY TINT.

dd. On October 10, 2019, at 8:05 pm, a response was sent from
bbino@unity.edu to WEXMCFRAUD@wexinc.com indicating the following: “These are valid
charges.” It should be noted this response was sent from a Verizon, Samsung Galaxy
smartphone.

ee. On October 15, 2019, Beth Bing was placed on suspension pending the
suspicious activity associated with credit cards in her name and the name of John Hopkins. Bing
was escorted from Unity College. Located in Bing’s office was a copy of an invoice from
Kennebec Auto Service, Invoice number 85888 which was paid on October 14, 2019 in the
amount of $86.50 which was paid in cash. The work order was for a 2004 Dodge Ram, Maine
registration 7084XQ, registered to Beth Bing at 32 Elmwood. This vehicle was seen at the target

premises on November 3, 2019.

12
Case 1:19-mj-00325-JCN Document 1-3 Filed 11/05/19 Page130f20 PagelD#: 19

ff. | Unity College has identified a total of approximately $500,000 in
unauthorized purchases on the Bing and Hopkins cards since 2017.

9. Based on the foregoing, I have probable cause to believe that Bethany Bing
violated federal law relating to wire and mail fraud by purposefully engaging in a scheme to
defraud Unity College of money, and that this scheme involved the use of wire transmissions,
both in the use of the cards and in the sending of emails falsely claiming the charges were valid,
and involved the use of mail in processing credit card applications and receiving invoices, and in
receiving goods fraudulently purchased. I also have probable cause to believe that Bethany Bing
violated Title 18, United States Code, Section 1028(a)(7), by using an account number assigned
to John Hopkins in furtherance of these fraud activities, in a manner that was in and affecting

interstate commerce.

COMPUTERS, ELECTRONIC STORAGE, AND FORENSIC ANALYSIS

10. As dusced above and in Attachment B, this application seeks permission to
search for records that might be found on the target premises, in whatever form they are found.
One form in which the records might be found is data stored on a computer, other electronic
storage media like hard drives and/or USB thumb drives, and electronic devices, like wireless
telephones, tablets and/or digital cameras. Thus, the warrant applied for would authorize the
seizure of electronic storage media and electronic devices or, potentially, the copying of
electronically stored information, all under Rule 41(e)(2)(B).

11. I submit that if a computer and/or electronic devices are found on the target
premises, there is probable cause to believe the records sought in this application will be stored

on that computer and/or electronic device for at least the following reasons:

13
Case 1:19-mj-00325-JCN Document 1-3 Filed 11/05/19 Page 14 of 20 PagelD #: 20

a. Based on my knowledge, training, and experience, I know that computer
files or remnants of such files can be recovered months or even years after they have been
downloaded onto a storage medium, deleted, or viewed via the Internet. Electronic files
downloaded to a storage medium can be stored for years at little or no cost. Even when files
have been deleted, they can be recovered months or years later using forensic tools. This is so
because when a person “deletes” a file on a computer, the data contained in the file does not
actually disappear; rather, that data remains on the storage medium until it is overwritten by new
data.

Bb, Therefore, deleted files, or remnants of deleted files, may reside in free
space or slack space, that is, in space on the storage medium that is not currently being used by
an active file—for long periods of time before they are overwritten. In addition, a computer’s
operating system may also keep a record of deleted data in a “swap” or “recovery” file.

é Wholly apart from user-generated files, computer storage media—in
particular, computers’ internal hard drives—contain electronic evidence of how a computer has
been used, what it has been used for, and who has used it. To give a few examples, this forensic
evidence can take the form of operating system configurations, artifacts from operating system or .
application operation, file system data structures, and virtual memory “swap” or paging files.
Computer users typically do not erase or delete this evidence, because special software is
typically required for that task. However, it is technically possible to delete this information.

d. Similarly, files that have been viewed via the Internet are sometimes
automatically downloaded into a temporary Internet directory or “cache.”

12. As further described in Attachment B, this application seeks permission to locate

not only electronically stored information that might serve as direct evidence of the crimes

14
Case 1:19-mj-00325-JCN Document 1-3 Filed 11/05/19 Page15o0f20 PagelD#: 21

described on the warrant, but also forensic evidence that establishes how the computers and/or
other electronic devices were used, the purpose of their use, who used them, and when. There is
probable cause to believe that this forensic electronic evidence might be on the computers and
other electronic devices because:

a. Data on the storage medium can provide evidence of a file that was once
on the storage medium but has since been deleted or edited, or of a deleted portion of a file (such
as a paragraph that has been deleted from a word processing file). Virtual memory paging
systems can leave traces of information on the storage medium that show what tasks and
processes were recently active. Web browsers, e-mail programs, and chat programs store
configuration information on the storage medium that can reveal information such as online
nicknames and passwords. Operating systems can record additional information, such as the
sttactiment of peripherals, the attachment of USB flash storage devices or other external storage
media, and the times the computer was in use. Computer file systems can record information
about the dates files were created and the sequence in which they were created.

b. Forensic evidence on a device can also indicate who has used or controlled
the device. This “user attribution” evidence is analogous to the search for “indicia of
occupancy” while executing a search warrant at a residence.

C A person with appropriate familiarity with how an electronic device works
may, after examining this forensic evidence in its proper context, be able to draw conclusions
about how electronic devices were used, the purpose of their use, who used them, and when.

d. The process of identifying the exact electronically stored information on a
storage medium that are necessary to draw an accurate conclusion is a dynamic process.

Electronic evidence is not always data that can be merely reviewed by a review team and passed

15
Case 1:19-mj-00325-JCN Document 1-3 Filed 11/05/19 Page16o0f20 PagelD#: 22

along to investigators. Whether data stored on a computer is evidence may depend on other
information stored on the computer and the application of knowledge about how a computer
behaves. Therefore, contextual information necessary to understand other evidence also falls
within the scope of the warrant.

e; Further, in finding evidence of how a device was used, the purpose of its
use, who used it, and when, sometimes it is necessary to establish that a particular thing is not
present on a storage medium. For example, the presence or absence of counter-forensic
programs or anti-virus programs (and associated data) may be relevant to establishing the user’s
intent.

13. In most cases, a thorough search of a premises for information that might be
stored on computers, electronic devices or other storage media often requires the seizure of the
physical storage media and later off-site review consistent with the warrant. In lieu of removing
storage media from the premises, it is sometimes possible to make an image copy of storage
media. Generally speaking, imaging is the taking of a complete electronic picture of the
computer’s data, including all hidden sectors and deleted files. Either seizure or imaging is often
necessary to ensure the accuracy and completeness of data recorded on the storage media, and to
prevent the loss of the data either from accidental or intentional destruction. This is true because
of the following:

a. The time required for an examination. As noted above, not all evidence
takes the form of documents and files that can be easily viewed on site. Analyzing evidence of
how a computer has been used, what it has been used for, and who has used it requires
considerable time, and taking that much time on premises could be unreasonable. As explained

above, because the warrant calls for forensic electronic evidence, it is exceedingly likely that it

16
Case 1:19-mj-00325-JCN Document 1-3 Filed 11/05/19 Page17of20 PagelD#: 23

will be necessary to thoroughly examine storage media to obtain evidence. Storape media can
store a large volume of information. Reviewing that information for things described in the
warrant can take weeks or months, depending on the volume of data stored, and would be
impractical and invasive to attempt on-site.

b. Technical requirements. Computers can be configured in several different
ways, featuring a variety of different operating systems, application software, and configurations.
Therefore, searching them sometimes requires tools or knowledge that might not be present on
the search site. The vast array of computer hardware and software available mules it difficult to
know before a search what tools or knowledge will be required to analyze the system and its data
on the Premises. However, taking the storage media off-site and reviewing it in a controlled
environment will allow its examination with the proper tools and knowledge.

G In order to fully retrieve data from a computer system, the analyst needs
all magnetic storage devices as well as the central processing unit (CPU). In cases involving
child pornography where the evidence consists partly of graphics files, the monitor(s) may be
essential for a thorough and efficient search due to software and hardware configuration issues.
In addition, the analyst needs all the system software (operating systems or interfaces, and
hardware drivers) and any applications software which may have been used to create the data
(whether stored on hard drives or on external media) as well as documentation, items containing
or displaying passwords, access codes, usernames or other identifiers necessary to examine or
operate items, software or information seized or to activate specific equipment or software.

d, Variety of forms of electronic media. Records sought under this warrant
could be stored in a variety of storage media formats that may require off-site reviewing with

specialized forensic tools.

17
Case 1:19-mj-00325-JCN Document 1-3 Filed 11/05/19 Page18o0f20 PagelD#: 24

14. Based on the foregoing, and consistent with Rule 41(e)(2)(B), the warrant I am
applying for would permit seizing, imaging, or otherwise copying storage media that reasonably
appear to contain some or all of the evidence described in the warrant, and would authorize a
later review of the media or information consistent with the warrant. The later review may
require techniques, including but not limited to computer-assisted scans of the entire medium,
that might expose many parts of a hard drive to human inspection in order to determine whether
it is evidence described by the warrant.

15. Based on my training and experience, I have probable cause to believe and I do
believe, evidence from these crimes will be found at the target premises, or in the vehicles of
Beth and Joseph Bing. The investigation indicates both Beth and Joseph Bing reside at the target
premises based on information obtained from both the state of Maine and Unity College. It is
my belief that evidence consisting of receipts, travel documentation to include but not limited to;
airline tickets, rental car receipts, luggage tags, hotel receipts, and airport parking receipts. I
further believe evidence associated with purchases made while on travel to include but not
limited to Nike apparel, Michael Kors apparel, Coach apparel and other souvenirs would be
located at the target premises.

16. The investigation has identified charges related to automobiles as well as an
invoice located within the office of Beth Bing which would indicate the location of evidence
showing how repairs were made for vehicles to include but not limited to auto tinting, safety
inspections and automobile repairs.

17. It is my belief that items purchased through Amazon.com, Delta.com, Orbitz.com
and greendot.com would have been made through the internet from electronic media and

computing devices belonging to the Bings. This is the type of property that people commonly

18
Case 1:19-mj-00325-JCN Document 1-3 Filed 11/05/19 Page19o0f20 PagelD#: 25

keep in their home, and in the case of mobile computing devices, these items are frequently left
in one’s car. Even if these devices were not used to make the original purchase, any computing
device used by Bethany Bing could contain emails relating to the purchases, or other information
associating Bethany Bing with the accounts used to make the purchases. I therefore believe that
evidence described in Attachment B will be located at the target premises, or in vehicles
associated with Beth and Joseph Bing. It is further believed items purchased online would be
delivered via a mail delivery service to the target premises, which is the only known location
where Beth and Joseph Bing reside.

18. It is further my experience that mementos from travel would be located within the
residence as well as documentation of casino winnings or losses. The investigation has
identified numerous purchases from various retail establishments in Mashantucket, Connecticut
utilizing the credit card of John Hopkins at the same time charges were made at the Foxwood
Casino utilizing the credit card of Beth Bing. It is my belief Beth Bing utilized a card in her

name and a card in the name of John Hopkins, without authority to purchase in excess of

$12,700.00 in the period of three days.

CONCLUSION
Based on the foregoing, there is probable cause to believe that the federal criminal
statutes cited Pesin have been violated, and that the contraband, property, evidence, fruits and
instrumentalities of these offenses, more fully described in Attachment B, are located at the
location desorbed in Attachment A. I respectfully request that this Court issue a search warrant
for the location described in Attachment A, authorizing the seizure and search of the items

described in Attachment B.

19
Case 1:19-mj-00325-JCN Document 1-3 Filed 11/05/19 Page 20o0f 20 PagelD #: 26

“fee 4 } Mi
ie te:
Raymond T. Goergen

Special Agent

Federal Bureau of Investigation

 

TH
“Ty Clg ed before me this 5 _¥%__ day of November, 2019

 

Cc, ato
ete D STATES MAGISTRATE JUDGE

20
